Citation Nr: 0839048	
Decision Date: 11/13/08    Archive Date: 11/20/08

DOCKET NO.  05-40 467	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for 
post-traumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Russell P. Veldenz, Associate Counsel


INTRODUCTION

The veteran, who is the appellant, served on active duty from 
May 1969 to January 1972.

This matter is before the Board of Veterans' Appeals (BVA) on 
appeal of a rating decision in January 2005 of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Boston, 
Massachusetts.


FINDING OF FACT

Throughout the rating period on appeal, the veteran's PTSD 
has been manifested by symptoms including depression, 
anxiety, and sleep impairment, intrusive thoughts, social 
isolation, and irritability, but without speech or 
communication deficit, panic attacks, difficulty in 
understanding complex commands, impaired judgment and 
abstract thinking, disturbances of motivation, or difficulty 
in establishing and maintaining effective work and social 
relationships.


CONCLUSION OF LAW

Throughout the rating period on appeal, the criteria for a 
rating in excess of 30 percent for PTSD have not been met.  
38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2008).




REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R. § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate the claim.

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473, 484-486 
(2006).

In a claim for a higher evaluation, the VCAA notice 
requirements are the type of evidence needed to substantiate 
the claim, namely, evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life.  
Also, if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the VA must provide at least 
general notice of that requirement to the claimant.  Vazquez-
Flores v. Peake, 22 Vet. App. 37, 43 (2008).

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004).  

The RO provided pre-adjudication content-complying VCAA 
notice by a letter, dated in June 2003.  The notice included 
the type of evidence needed to substantiate the underlying 
claims of service connection, namely, evidence of an injury 
or disease or event, causing an injury or disease, during 
service; evidence of current disability; and evidence of a 
relationship between the current disability and the injury or 
disease or event, causing an injury or disease, during 
service.

The veteran was informed that VA would obtain service medical 
records, VA records, and records from other Federal agencies, 
and that he could submit private medical records or authorize 
VA to obtain the records on his behalf.  He was asked to 
submit evidence that would include evidence in his possession 
that pertained to the claims.  

As for content of the VCAA notice, the document substantially 
complied with the specificity requirements of Quartuccio v. 
Principi, 16 Vet. App. 183, 186-87 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence); of Charles v. 
Principi, 16 Vet. App. 370, 374 (2002) (identifying the 
document that satisfies VCAA notice); of Pelegrini v. 
Principi, 
18 Vet. App. 112, 119-120 (2004) (38 C.F.R. § 3.159 notice);

Where, as here, service connection has been granted and an 
initial rating has been assigned, the claim of service 
connection have been more than substantiated, the claim has 
been proven, thereby rendering 38 U.S.C.A. §5103(a) notice no 
longer required because the purpose that the notice was 
intended to serve has been fulfilled.  Once the claim of 
service connection has been substantiated, the filing of a 
notice of disagreement with the RO's decision, rating the 
disability, does not trigger additional 38 U.S.C.A. § 5103(a) 
notice.  Therefore, further VCAA notice under 38 U.S.C.A. § 
5103(a) and § 3.159(b) (1) is no longer applicable in the 
claim for an initial higher rating.  Dingess, 19 Vet. App. 
473, 490; Dunlap v. Nicholson, 21 Vet. App. 112, 116-117 
(2007); Goodwin v. Peake, No. 05-876 (U.S. Vet. App. May 19, 
2008).  The Board concludes that the VA satisfied the duty to 
notify obligation.

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  The veteran was afforded the 
opportunity to testify at a personal hearing before a 
regional officer in April 2004.  The RO has obtained service 
treatment records and VA records. The veteran has submitted 
reports dated February 2003 and February 2004 from a private 
PTSD counselor.

Further, VA has conducted necessary medical inquiry in an 
effort to substantiate the claim of service connection. 38 
U.S.C.A. § 5103A (d). The veteran was afforded VA 
examinations in July 2003 and September 2006 to determine the 
existence and severity of his PTSD.

As the veteran has not identified any additionally available 
evidence for consideration, and as no additional evidence 
remains to be obtained, no further assistance to the veteran 
is required to comply with the duty to assist.

General Rating Principles

A disability rating is determined by the application of VA's 
Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. 
Part 4, which evaluates the extent to which a veteran's 
service connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, 
including employment, by comparing the symptomatology with 
the Rating Schedule criteria.
 Separate diagnostic codes identify the various disabilities. 
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Ratings are assigned according to the manifestation of 
particular symptoms.  When evaluating a mental disorder, the 
rating agency shall consider the frequency, severity, and 
duration of psychiatric symptoms, the length of remissions, 
and the veteran's capacity for adjustment during periods of 
remission. The rating agency shall assign an evaluation based 
on all the evidence of record that bears on occupational and 
social impairment rather than solely on the examiner's 
assessment of the level of disability at the moment of the 
examination.

Further, when evaluating the level of disability from a 
mental disorder, the rating agency shall consider the extent 
of social impairment, but shall not assign an evaluation 
based solely on the basis of social impairment. The focus of 
the rating process is on industrial impairment from the 
service-connected psychiatric disorder, and social impairment 
is significant only insofar as it affects earning capacity. 
38 C.F.R. §§ 4.126, 4.130.

However, the use of the term "such as" in 38 C.F.R. § 4.130 
demonstrates that the symptoms after that phrase are not 
intended to constitute an exhaustive list, but rather are to 
serve as examples of the type and degree of the symptoms, or 
their effects, that would justify a particular rating. 
Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  
Accordingly, the evidence considered in determining the level 
of impairment from post-traumatic stress disorder under 38 
C.F.R. § 4.130 is not restricted to the symptoms provided in 
Diagnostic Codes 9411. Instead, VA must consider all symptoms 
of a claimant's condition that affect the level of 
occupational and social impairment, including, if applicable, 
those identified in the DSM-IV (American Psychiatric 
Association: Diagnostic and Statistical Manual of Mental 
Disorders (4th ed. 1994).)

Under Diagnostic Code 9411, the code concerning PTSD, a 30 
percent evaluation is provided for occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, and mild memory loss (such as forgetting names, 
directions, recent events).

A 50 percent rating, the next highest evaluation available to 
the veteran, is warranted if the veteran is productive of 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to compete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  Id. 

Also, in evaluating psychiatric disorders, the VA has adopted 
and employs the nomenclature in the rating schedule based 
upon the Diagnostic and Statistical Manual of Mental 
Disorders, Fourth Edition, of the American Psychiatric 
Association (DSM-IV).  See 38 C.F.R. § 4.130.  As such, the 
diagnosis of a mental disorder should conform to DSM-IV.  See 
38 C.F.R. § 4.125(a).  Diagnoses many times will include an 
Axis V diagnosis, or a Global Assessment of Functioning (GAF) 
score.  The GAF is a scale reflecting the psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health illness.  See Carpenter v. Brown, 
8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 
Vet. App. 266, 267 (1996), citing Diagnostic and Statistical 
Manual of Mental Disorders (4th ed. 1994).

A GAF score of 71-80 represents "symptoms[, if] . . . 
present, . . . . are transient and expectable reactions to 
psychosocial stressors (e.g., difficulty concentrating after 
family argument); no more than slight impairment in social, 
occupational, or school functioning (e.g., temporarily 
falling behind in schoolwork)."  Id.  A score of 61-70 
illustrates "[s]ome mild symptoms (e.g., depressed mood and 
mild insomnia) OR some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, has 
some meaningful interpersonal relationships."  Id. 

A GAF score from 51 to 60 reflects moderate symptoms (e.g., 
flat affect and circumstantial speech, occasional panic 
attacks) or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers 
or co- workers).  Scores ranging from 41 to 50 reflect 
serious symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job).

While the GAF score is relevant evidence, the GAF score alone 
is neither statutorily nor regulatory controlling in rating a 
psychiatric disorder, rather the rating is determined by the 
application of the Rating Schedule, 38 C.F.R. Part 4, as 
explained above.

The Board will consider whether separate ratings may be 
assigned for separate periods of time based on facts found, a 
practice known as "staged ratings," whether it is an initial 
rating case or not.  Fenderson v. West, 12 Vet. App. 119, 
126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505, 509-10 
(2007).

Factual Background

By way of background, the veteran first submitted his claim 
for PTSD in February 2003.  The RO issued a rating decision 
denying service connection in August 2003.  After the veteran 
submitted additional evidence to establish his service 
connection, the RO granted the claim, effective February 
2003, and assigned an evaluation of 30 percent under 
Diagnostic Code 9411.  It is that evaluation that is the 
subject of this appeal.

The record indicates the veteran first started counseling 
with the Vet Center in September 2002 to seek counseling for 
his cyclical depression, sleep disturbances, and explosive 
temper.

The veteran was afforded a VA examination in July 2003.  The 
examiner noted the veteran was a general manager with an 
industrial supply company and had been with the same company 
for 29 years.  The veteran was also married and had an adult 
son.  The examining psychiatrist found the veteran's thought 
processes were well organized.

His symptoms included sleep disturbance, nightmares, 
flashbacks to his combat stressors, intrusive thoughts, and 
easily becoming startled or angry.  The veteran also 
preferred to be alone, avoiding crowds or close 
relationships.  He showed displeasure or irritability with 
the slightest provocation.  He also suffered from depression 
but denied any suicidal ruminations.  There was no history of 
obsessive ruminations or compulsive rituals.  The veteran had 
no history of hallucinations, delusions, or paranoid 
ideations.  The veteran demonstrated fair insight into his 
symptoms and planned to continue with his counseling.  The 
psychiatrist also noted the veteran demonstrated a fair 
degree of judgment.  His recent and remote memory remained 
intact.  The examining psychiatrist assigned the veteran a 
GAF of 75 to 80 and noted the veteran was functioning at that 
level in the prior year.  The veteran was diagnosed with PTSD 
but the psychiatrist opined the veteran was quite functional 
and his symptoms only became noticeable after the events of 
9/11.

The veteran was afforded a second VA examination in September 
2006. The VA examiner noted that although the veteran had 
been a sales manager the prior seven years, in the last two 
years, when his PTSD symptoms manifested themselves, he was 
demoted back to salesman.  The veteran noted flashbacks, a 
change in his role as a salesman, and an "appearance of 
forgetfulness." The veteran volunteered symptoms of 
hypervigilance, fear of people around him, easily angered, 
and constantly checking his house.  The veteran had recurrent 
distressing dreams of stressor events and sometimes stress 
and feeling due to exposure to similar events.  The veteran 
had markedly diminished participation in activities, feelings 
of detachment at times, and sometimes he would not like to 
remember what he has seen.  The veteran had difficulty 
falling and staying asleep.  He has easy irritability or 
outbursts of anger, an exaggerated startle response, 
difficulty in concentration, and hypervigilance.  He admitted 
to a feeling of sadness and depression.  His symptoms of 
obsessive-compulsive disorder manifested in a constant 
checking of doors for fear that somebody would walk in and 
hurt him.  The veteran denied any symptoms of delusions or 
hallucinations or paranoid ideations.  His general "fund" 
of knowledge remained quite good, but the veteran mentioned 
difficulty in memory recall at times.  The psychiatrist 
assigned a GAF of 60.

In addition to the VA examinations of record, the claims 
folder also contains VA outpatient treatment reports.  In 
such reports, the VA evaluator, on multiple occasions, opined 
that the veteran was coping well with his symptoms, albeit 
with the prescription and adjustment of medications.  For 
instance, in November 2004, the veteran was said to have 
excellent social skills.  In June 2005, the examiner noted 
that the veteran was very conversational and even joking.  In 
January 2004, and June 2004, the examiner noted that the 
veteran liked being a salesman because it distracted him, he 
travelled a lot and being alone in his car relaxed him.  On 
the other hand, on some occasions (June 2005, March 2006), he 
described the stress he felt when performing the managerial 
aspect of his job.  The veteran also described what he 
believed to be memory problems, but on at least two 
occasions, March 2005, and March 2006, the treating VA 
physician stated that he attributed the veteran's complaint 
to a concentration problem, not a memory loss problem.  It 
also appears the veteran enjoys a hobby of customizing and 
repairing car and motorcycles, which his physician noted in 
July 2006, seemed to be very beneficial for him.  Overall, he 
also had a solid, stable marriage and no problems with his 
adult children were noted.

Analysis

In reviewing the evidence of record, as detailed in pertinent 
part above, the Board finds no support for an evaluation in 
excess of 30 percent for PTSD for any portion of the rating 
period on appeal.  Here, the veteran's symptoms have not 
resulted in occupational and social impairment with reduced 
reliability and productivity such as to warrant assignment of 
a 50 percent evaluation.

Under Diagnostic Code 9411, the veteran's PTSD, at its 
current degree of impairment due to the documented symptoms, 
has certainly caused him some dysfunction.  The veteran has 
experienced hyperarousal, depression, irritability/anger, 
sleep impairment, and avoidance behavior and some reported 
difficulty in concentrating and memory lapses is encompassed 
in the 30 percent rating.

He does not, however, appear to have difficulty with complex 
commands nor was his memory so impaired that he could only 
retain highly learned material and forgot to complete the 
tasks he needed for his job. 

In the absence of symptoms of circumstantial or stereotyped 
speech, panic attacks, difficulty in understanding complex 
commands, impaired judgment or abstract thinking, or 
disturbances of motivation, the disability picture does not 
more nearly approximate or equate to the criteria for a 50 
percent rating.

Regarding the veteran's symptoms of sleep disturbance, 
nightmares, intrusive thoughts, startle response, flashbacks, 
and avoidance of activities that arouse recollections of his 
experiences in Vietnam, there is no demonstration that they 
have resulted in the level of reduced reliability and 
productivity required for a 50 percent rating

As further evidence that the veteran's disability picture 
more closely approximates the level of disability envisioned 
by the 30 percent evaluation, the Board notes that he is able 
to function in his job as salesman and he has remained 
employed by the same company for over 30 years.  It is true 
that his symptoms prevented him from functioning as a sales 
manager and, as a result, he was demoted.  The Board notes, 
however, that he has indicated to his treating VA physician 
that he enjoys his job as a salesman because it is a job 
where he can control his environment and remain alone.  
Stated another way, he may not have been able to function as 
a manager, but he is able to perform his job as a salesman to 
his employer's satisfaction as well as himself.

Besides work, the veteran appears to be able to cope with his 
symptoms even if he adopts some isolative behaviors.  
Although the veteran tries to avoid crowds or relationships 
with others, he appears to have good relationships with his 
wife and family.

The veteran has emphasized what he perceives to be short term 
memory problems, but his treating VA physician is of the 
opinion that the veteran is only experiencing a lack of 
concentration.  In other words, his problem is limited to 
forgetting "names, directions or recent events" type of 
facts or a minor memory problem instead of a more serious 
impairment of short-and long-term memory (e.g. retention of 
only highly learned material, forgetting to complete tasks).  
He is able to take interest in and enjoy his hobby of 
customizing cars.

His medical caregiver indicates that he not only participates 
in a conversation in a normal manner, but can be actively 
engaged, not withdrawn, in conversations even if he may not 
be considered outgoing.  What the veteran described as 
obsessional behavior, constantly checking doors, does not 
appear to interfere with him functioning in his daily life.  
In all, the veteran's disability is not so severe that it 
prevents him from having insight and understanding of the 
symptoms and how they affect him as well as implementing 
strategies to avoid their effects.

In both instances that the VA examiner specifically examined 
the veteran to evaluate the extent of the veteran's 
disability for rating purposes, the veteran was assigned GAF 
scores of 60 or above.  While the second score is lower than 
the first score by at least 10 points, both indicate slight 
impairment in social and occupational functioning, or some 
mild symptoms or some difficulty in social and occupational 
functioning.  Generally, however, the scores indicate the 
veteran functions pretty well.  Thus, there is no basis for 
assignment of an increased rating on the basis of the GAF 
scores of record.

Taking into account all the evidence and for the above 
reasons, the Board finds that the preponderance of the 
evidence is against the claim for a rating in excess of 30 
percent for PTSD for any portion of the rating period on 
appeal.  As the preponderance of the evidence is against the 
claim, the benefit of the doubt rule is not applicable.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 
54-56 (1990).

Finally, the evidence does not reflect that the disability at 
issue caused marked interference with employment (i.e., 
beyond that already contemplated in the assigned evaluation), 
or necessitated any frequent periods of hospitalization, such 
that application of the regular schedular standards is 
rendered impracticable.  Hence, assignment of an extra-
schedular evaluation under 38 C.F.R. § 3.321 (2008) is not 
warranted.



ORDER

An initial rating in excess of 30 percent for PTSD is denied.




____________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


